--------------------------------------------------------------------------------

EXHIBIT 10.2

WEIS MARKETS, INC. VICE CHAIRMAN INCENTIVE AWARD PLAN Effective July 1, 2011    
             1.     Purposes.                     The purposes of the Weis
Markets, Inc. Vice Chairman Incentive Award Plan are to provide a strong
financial incentive each year for performance of the Company's Vice Chairman
("VC") by making a significant percentage of the VC's total cash compensation
dependent upon the level of corporate performance attained for the year, and to
encourage the VC to remain in the employ of the Company through the period
described in this Plan until the awards hereunder vest under the Plan.          
       2.     Definitions in Last Section.                     Unless defined
where the term first appears in the Plan, capitalized terms shall have the
meanings given in Section 6.                  3.     VC Incentive Award.        
      (a) Establishment of Incentive Award. Pursuant to this Plan, the
Participant shall be entitled to an Incentive Award for each Plan Year,
consisting of two parts:                 (i) Retention Award. The Participant
shall be entitled to receive a retention award equal to the Base Salary (as
defined in the then current employment agreement between the Company and the VC
(the "Employment Agreement")) paid to the Participant for such Plan Year;
provided, however, that for 2011 (and only 2011), the amount of the
Participant's retention award shall be $334,750; and                 (ii) Profit
Performance Award. The Participant shall be entitled to receive a profit
performance award (the "Profit Performance Award") equal to the Base Salary paid
to the Participant for such Plan Year if, and only if, the Net Income of the
Company increases by 5% or more from the Net Income of the immediately preceding
Plan Year (the "Performance Target"); provided, however, that for 2011 (and only
2011) the amount of the Participant's Profit Performance Award shall be
$334,750.                 Although the right to receive awards under this Plan
are measured and determined on an annual basis as described in subsections (i)
and (ii) above, except as set forth in Section 3(g), no award shall be payable
or paid to the VC until after December 31, 2016, subject to the terms set forth
in Section 3(e), and failure to meet the requirements of Section 3(e) shall
result in the forfeiture of such awards.               (b) Determination and
Certification of Incentive Award Amount. Within three months following the end
of the Plan Year, the Committee shall determine in accordance with the terms of
the Plan and shall certify in writing whether the Performance Target was
achieved. For this purpose, approved minutes of the meeting of the Committee at
which the certification is made shall be sufficient to satisfy the requirement
of a written certification. The amount of any Incentive Award, as so certified
by the Committee, shall be communicated in writing to the Participant.          
    (c) Definition of Accounting Terms. In considering the Performance Target
for any Plan Year, the Committee may define accounting terms so as to specify in
an objectively determinable manner the effect of changes in accounting
principles, extraordinary items, discontinued operations, mergers or other
business combinations, acquisitions or dispositions of assets and the like,
including in connection with the definition of "Net Income." Unless otherwise so
determined by the Committee, accounting terms used by the Committee in
determining Performance Target shall be defined, and the results based thereon
shall be measured, in accordance with generally accepted accounting principles
as applied by the Company in preparing its consolidated financial statements and
related financial disclosures for the Plan Year, as included in its reports
filed with the Securities and Exchange Commission.               (d) Maximum
Incentive Award. For any Plan Year of the Company, the maximum amount of the
Incentive Award payable to a Participant shall be limited to $1,339,000;
provided, however, that for 2011 (and only 2011) the maximum amount of the
Incentive Award to a Participant shall be limited to $669,500.               (e)
Employment Requirement for Incentive Award Payment and Exception Thereto.      
          (i) Payment of an Incentive Award to a Participant for a Plan Year
shall be made only if, and to the extent that, the foregoing requirements of
this Section 3 have been met with respect to the Plan Year.                 (ii)
Unless otherwise determined by the Committee, and except as provided in Section
3(g), payment of an Incentive Award to a Participant shall be made only if the
Participant is employed by the Company as its Vice Chairman, Chairman or other
position determined by the Company's Board of Directors for the entire term of
this Plan (from July 1, 2011 through December 31, 2016).               (f) Time
of Payment. Except as provided in Section 3(g) hereof, and subject to any
deferral election made by the Participant under any deferral plan of the Company
then in effect, any Incentive Award to which a Participant becomes entitled
under this Section 3 shall be paid in a lump sum cash payment within 2 ½ months
after December 31, 2016, subject to determination and certification by the
Committee of each Profit Performance Award for each Plan Year as set forth in
Section 3(b), provided, however, in the event an amount is conditioned upon a
separation from service and not compensation the Participant could receive
without separating from service, then payment shall be made to a Participant who
is a "specified employee" under Section 409A of the Code on the first day
following the six-month anniversary of the Participant's separation from
service.               (g) Termination Without Cause; Death. Notwithstanding
Section 3(e), if the Participant's employment is subject to a Without Cause
Termination (as defined in the Employment Agreement), the Company shall pay the
Participant as follows:                     If the Without Cause Termination
occurs           on or between the following dates: Amount to be Paid          
          January 1, 2011 to December 31, 2011 $1,000,000                    
January 1, 2012 to December 31, 2012 $1,500,000                     January 1,
2013 to December 31, 2013 $2,000,000                     January 1, 2014 to
December 31, 2014 $2,500,000                     January 1, 2015 to December 31,
2015 $3,000,000                     January 1, 2016 to December 31, 2016
$3,500,000                 Any such amount shall be paid in a lump sum cash
payment within 2 ½ months after the end of the calendar year in which such
Without Cause Termination occurs; provided, however, in the event an amount is
conditioned upon a separation from service and not compensation the Participant
could receive without separating from service, then payment shall be made to a
Participant who is a "specified employee" under Section 409A of the Code on the
first day following the six-month anniversary of the Participant's separation
from service.                 Notwithstanding Section 3(e), upon the death of
the Participant, the Company shall pay $1,000,000 to the spouse of the
Participant should she survive him or otherwise to the estate of the
Participant. Such payment shall be made within sixty (60) days of the date of
death of the Participant.                 For the avoidance of doubt, in the
case of any other termination of employment of Participant prior to December 31,
2016, including for disability, retirement, resignation by Participant or
Termination for Cause (as defined in the Employment Agreement), Participant
shall not be entitled to received payment of any amounts hereunder.            
     4.     Administration.                          The Plan shall be
administered by the Committee. The Committee shall have the authority in its
sole discretion, subject to and not inconsistent with the express provisions of
the Plan, to administer the Plan and to exercise all the powers and authorities
either specifically granted to it under the Plan or necessary or advisable in
the administration of the Plan, including, without limitation, to construe and
interpret the Plan; to prescribe, amend and rescind rules and regulations
relating to the Plan; and to make all other determinations deemed necessary or
advisable for the administration of the Plan.                          All
determinations of the Committee shall be made by a majority of its members
either present in person or participating by conference telephone at a meeting
or by unanimous written consent. The Committee may delegate to one or more of
its members or to one or more agents such administrative duties as it may deem
advisable, and the Committee or any person to whom it has delegated duties as
aforesaid may employ one or more persons to render advice with respect to any
responsibility the Committee or such person may have under the Plan. All
decisions, determinations and interpretations of the Committee shall be final
and binding on all persons, including the Company, any Participant (or any
person claiming any rights under the Plan from or through any Participant) and
any shareholder.                          No member of the Committee shall be
liable for any action taken or determination made in good faith with respect to
the Plan or any Incentive Award hereunder.                  5.     General
Provisions.               (a) No Right to Continued Employment. Nothing in the
Plan or in any Incentive Award hereunder shall confer upon any Participant the
right to continue in the employ of the Company either as Vice Chairman or in any
other capacity or to be entitled to any remuneration or benefits not set forth
in the Plan or to interfere with or limit in any way the right of the Company to
terminate such Participant's employment.               (b) Cancellation and
Recoupment of Awards. Incentive Awards may be cancelled without payment and/or a
demand for repayment of any Incentive Awards may be made upon a Participant
pursuant to the provisions set forth below.                 If the Committee
determines that the Participant has been incompetent or negligent in the
performance of his or her duties or has engaged in fraud or willful misconduct,
in each case in a manner that has caused or otherwise contributed to the need
for a material restatement of the Company's financial results, the Committee
will review all performance-based compensation awarded to or earned by the
Participant on the basis of performance during fiscal periods affected by the
restatement. If, in the Committee's view, the performance-based compensation
would have been lower if it had been based on the restated results, the
Committee and the Company will, to the extent permitted by applicable law, seek
recoupment from the Participant of any portion of such performance-based
compensation as it deems appropriate after a review of all relevant facts and
circumstances. Generally, this review would include consideration of:          
        the Committee's view of what performance-based compensation would have
been awarded to or earned by the Participant had the financial statements been
properly reported;       the nature of the events that led to the restatement;  
    the conduct of the Participant in connection with the events that led to the
restatement;       whether the assertion of a claim against the Participant
could prejudice the Company's overall interests and whether other penalties or
punishments are being imposed on the Participant, including by third parties
such as regulators or other authorities; and       any other facts and
circumstances that the Committee deems relevant.               (c) Withholding
Taxes. The Company shall deduct from all payments under the Plan any taxes
required to be withheld by federal, state or local governments.              
(d) Amendment of the Plan. The Committee may make such amendments as it deems
necessary to comply with the Code or other applicable laws, rules and
regulations.               (e) Participant Rights. No Participant in the Plan
for a particular Plan Year shall have any claim to be granted any target
Incentive Award under the Plan for any subsequent Plan Year, and there is no
obligation for uniformity of treatment of Participants.               (f)
Unfunded Status of Incentive Awards. The Plan is intended to constitute an
"unfunded" plan for incentive compensation. With respect to any payments which
at any time are not yet made to a Participant with respect to an Incentive
Award, nothing contained in the Plan or any related document shall give any such
Participant any rights that are greater than those of a general creditor of the
Company.               (g) Governing Law. The Plan and the rights of all persons
claiming hereunder shall be construed and determined in accordance with the laws
of the Commonwealth of Pennsylvania without giving effect to the choice of law
principles thereof, except to the extent that such law is preempted by federal
law.               (h) Effective Date and Term. The effective date of the Plan
shall be July 1, 2011. The Plan shall continue in effect until the Plan Year
ending December 31, 2016, subject to the continued employment of the
Participant.                  6.     Definitions.               The following
terms, as used herein, shall have the following meanings:               (a)
"Board" shall mean the Board of Directors of the Company.               (b)
"Code" shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute of similar import, and regulations thereunder, in each case as
in effect from time to time. References to sections of the Code shall be
construed also to refer to any successor sections.               (c) "Committee"
shall mean the Compensation Committee or any other committee or subcommittee
designated by the Board to administer the Plan.               (d) "Company"
shall mean Weis Markets, Inc., a corporation organized under the laws of the
Commonwealth of Pennsylvania, or any successor corporation.               (e)
"Employment Agreement" shall have the meaning given to such term in
Section 3(a)(i).               (f) "Incentive Award" shall mean any Incentive
Award to which a Participant becomes entitled pursuant to the Plan under
Section 3(a)(i) or Section 3(a)(ii), as the case may be, in the aggregate; the
establishment of an Incentive Award with respect to a Participant pursuant to
Section 3(a) hereof does not, by itself, entitle the Participant to payment of
any Incentive Award hereunder; an Incentive Award must be earned and become
payable pursuant to other provisions hereof.               (g) "Net Income"
shall mean the "net income" as set forth in the Company consolidated statements
of income; provided, however, that in comparing the Net Income for a particular
Plan Year (the "Current Year") to the Net Income for the prior Plan Year (the
"Prior Year"), such comparison shall be done on a "same store profit
comparison," meaning that in calculating Net Income for a Current Year, only the
results of stores in such Current Year that also were in operation as of
December 31 in the Prior Year shall be included.           (h) "Participant"
shall mean an individual serving as Vice Chairman of the Company for whom an
Incentive Award is established by the Committee with respect to the relevant
Plan Year.           (i) "Performance Target" shall have the meaning given to
such term in Section 3(a)(ii).               (j) "Plan" shall mean this Weis
Markets, Inc. Vice Chairman Incentive Award Plan, as amended from time to time.
    (k) "Plan Year" shall mean the Company's fiscal year (which is, on the
effective date of this Plan, the calendar year). For the avoidance of doubt, for
the purpose of determining if the Plan Target is met for 2011, "Plan Year" shall
mean the entire 2011 fiscal year.         (l) "Profit Performance Award" shall
have the meaning given to such term in Section 3(a)(ii).           (m) "Vice
Chairman" or "VC" shall mean the Vice Chairman of the Company.             The
undersigned acknowledges that he has reviewed and agrees to the terms of this
Vice Chairman Incentive Award Plan.           /s/ Jonathan H. Weis   Jonathan H.
Weis              


                                                                                                                                    